EXHIBIT 10.2

OPTION TO PURCHASE AGREEMENT




This Agreement, dated as of April 8, 2010, entered between Trevenex Resources,
Inc., a Delaware corporation, (“TRI”) and VyseTECH Asia Sdn Bhd, a Malaysian
corporation, (“VTA”)




R E C I T A L S




This Agreement is entered into upon the basis of the following facts and
intentions of the parties:




A.

VTA is the legal owner of certain patent and technology rights under patent
application # 12/164,259 (the “Patent”) filed with the United States Patent and
Trademark Office.




B.

TRI and VTA entered into a five year Exclusive Marketing, Distribution and
License Agreement on March 15, 2010.




C.

TRI’s wholly owned subsidiary, Info-Accent Sdn Bhd (“IASB”) and VTA executed a
five year Exclusive Marketing, Distribution and License Agreement on April 8,
2010.




D.

VTA desires to grant to TRI an option to purchase the Patent from VTA.




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:




1.    Option. VTA hereby grants to TRI an option (the “Option”) to purchase the
Patent from VTA upon all of the terms, covenants and conditions hereinafter set
forth.




2.    Consideration for the Option.  VTA acknowledges that it has received good,
valuable and sufficient consideration for the Option.




3.    Term and Exercise. TRI may exercise the Option at any time up to 5:00
p.m., Pacific Time on April 7, 2011 (the “Termination Date”) by delivery to VTA
of written notice of its exercise of the Option, together with a check for the
full Purchase Price (as defined below). Within seven business days following
exercise of the Option, VTA shall deliver to TRI (or TRI’s designee) all
documentation (whether in written or electronic form) then in the possession of
VTA’s patent attorney, related to the Patent (the “Documentation”).  at which
time the closing of the purchase of the Patent from VTA shall occur (the
“Closing”). The date of the Closing is referred to herein as the “Closing Date.”




4.    Purchase Price.   The purchase price (“Purchase Price”) which TRI agrees
to pay upon exercise of the Option is Three Million Five Hundred Thousand
Dollars (USD3,500,000), payable at the Closing.   In the event that TRI exercise
the Option, the  one-time license fees totaling $1,000,000 payable by TRI and
IASB to VyseTECH shall form part of the purchase consideration.  



 

--------------------------------------------------------------------------------

5.    Representations and Warranties of VTA. VTA represents, warrants and
covenants to VTA, as of the date hereof and as of the Closing Date, that:




(a)    Due Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of VTA and is a valid and binding agreement of VTA,
enforceable in accordance with its terms against VTA.




(b)    No Conflict. The execution and delivery by VTA of, and the performance by
VTA of its obligations under this Agreement, will not contravene any provision
of applicable law, or the certificate of incorporation, or by-laws of VTA, or to
VTA’s knowledge, any agreement or other instrument binding upon VTA or any
judgment, order or decree of any governmental body, agency or court having
jurisdiction over VTA, and to VTA’s knowledge, no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by VTA of its obligations under this
Agreement.

 

(c)    Good Title to Patent.   VTA has, and on the Closing Date will have, valid
title to the Patent to be sold by VTA and the legal right and power, and all
authorization and approval required by law, to enter into this Agreement, and to
sell, transfer, and deliver the Patent to be sold by VTA.

 

(d)    Assignment. Prior to the Termination Date, VTA shall not sell, assign,
transfer, pledge, or otherwise encumber the Patent.

 

6.    Representations and Warranties of TRI. TRI represents, warrants and
covenants to TRI, as of the date hereof and as of the Closing Date, that:

 

(a)    Due Authorization. This Agreement is a valid and binding agreement of
TRI, enforceable in accordance with its terms against TRI.

 

(b)    No Conflict. The execution and delivery by TRI of, and the performance by
TRI of its obligations under this Agreement, will not contravene any provision
of applicable law, or the organizational documents of TRI, or to TRI’s
knowledge, any agreement or other instrument binding upon TRI or any judgment,
order or decree of any governmental body, agency or court having jurisdiction
over TRI, and to TRI’s knowledge, no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by TRI of its obligations under this Agreement.

 

(c)    Value. The Purchase Price may or may not reflect the actual value of the
Patent and that TRI has investigated the value independently.

 

7.    Cooperation. If the Option is exercised, VTA shall promptly execute and
deliver all additional documents reasonably deemed by TRI to be necessary,
appropriate or desirable to complete and evidence the sale, assignment and
transfer of the Patent pursuant to this Agreement and to accomplish the other
matters contemplated herein.

 

8.    Survival. All representations, warranties and agreements made by VTA and
by TRI in this Agreement shall survive the execution of this Agreement for a
period of one (1) year from the date hereof, except for the provisions of
Sections 5(a) and 5(c), which shall survive indefinitely.





2



 

--------------------------------------------------------------------------------



9. Miscellaneous.




9.1   Any notice, demand, request or other communication to be given in
connection with this Agreement shall be given in writing and shall be given by
personal delivery, by registered mail or by facsimile as follows:

If to VTA:




VyseTECH Asia Sdn Bhd

A-1-5 Jaya One

72A Jalan Universiti

46200 Petaling Jaya

Selangor

Malaysia

Attention:  Ponniah Alagan, Executive Director  




If to TRI:




Trevenex Resources, Inc.

25 West Cataldo, Suite A

Spokane, WA 99202

USA

Attention: Aik Fun Chong, President & CEO




9.2   All titles and captions in this Agreement are for convenience only and
they shall not be deemed or construed to define, limit, extend, or describe the
scope of interest of this Agreement or any part hereof.




9.3   This Agreement shall be binding upon and shall inure to the benefit of the
parties and their successors, legal representatives, and assigns.




9.4   In the event that any provision of this Agreement shall be held to be
invalid, the same shall not affect the validity of the remainder of this
Agreement in any respect whatsoever.




9.5   This Agreement constitutes and contains the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes any prior or contemporaneous oral or written agreements or
understandings. Each party acknowledges and agrees that they have not made any
representations, warranties or agreements of any kind regarding the subject
matter hereof, except as expressly set forth herein.




9.6   This Agreement may not be modified or amended, except by an instrument in
writing signed by duly authorized officers of both of the parties hereto.




9.7   This Agreement and the interpretation and enforcement thereof shall be
governed by and in accordance with the laws of the state of Washington.





3



 

--------------------------------------------------------------------------------



9.8   If any provision of this Agreement is determined to be invalid in whole or
in part for any reason, such unenforceable or invalid provision shall not affect
the legality, enforceability or validity of the rest of this Agreement. If any
provision is stricken in accordance with the previous sentence, then the
stricken provision shall be replaced with a legal, enforceable and valid
provision that is as similar in tenor to the stricken provision as is legally
possible.




9.9   The provisions of this Agreement are intended solely for the benefit of
VTA and TRI and no provision hereof may be enforced by any creditor,
shareholder, officer, director, or agent of, or any other party affiliated with
VTA or TRI.




9.10   This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.







IN WITNESS WHEREOF, this Option Agreement has been duly executed and delivered
by VTA and TRI as of the day and year first written above:










VyseTECH Asia Sdn Bhd

 

Trevenex Resources, Inc.

 

 

 

 

 

 

 

 

 

By:  /s/  Ponniah Alagan

 

By: /s/ Valerie Hoi Fah Looi

Name:  Ponniah Alagan

 

Name:  Valerie Hoi Fah Looi

Title:   Executive Director

 

Title:  Director

 

 

 








4


 

 